** ESTIMATE OF NEEDS — STATE BOARD OF EQUALIZATION ** QUESTION(1): DID THE STATE BOARD OF EQUALIZATION MAKE AND FILE A VALID ITEMIZED ESTIMATE OF THE REVENUES TO BE RECEIVED BY THE STATE UNDER THE AUTHORITY UNDER THE EXISTING LAWS FOR FISCAL YEAR 1967-1968? ANSWER(1): AFFIRMATIVE QUESTION(2): DID THE STATE BOARD OF EQUALIZATION MAKE AND SHOW SEPARATELY AN ITEMIZED ESTIMATE OF REVENUES TO ACCRUE TO THE CREDIT OF THE GENERAL REVENUE FUND FOR 1967- 1968? ANSWER(2): NEGATIVE, THE DETAILED AND ITEMIZED ESTIMATE OF REVENUES TO BE RECEIVED BY THE STATE TO THE CREDIT OF THE GENERAL REVENUE FUND AND EACH SPECIAL FUND FOR THE YEAR 1967-1968 WAS NOT CORRECTLY MADE AND NO PART OF SUCH ITEMIZED ESTIMATE EXCEPT FOR THE TOTALS OF THE SAME WAS FILED WITH THE GOVERNOR, THE SPEAKER OF THE HOUSE OF REPRESENTATIVES, AND THE PRESIDENT PRO TEMPORE OF THE SENATE AS REQUIRED BY ARTICLE X, SECTION 23 OF THE OKLAHOMA CONSTITUTION.  QUESTION(3): DID THE BOARD MAKE, SHOW SEPARATELY, AND FILE ITEMIZED ESTIMATES OF REVENUES TO ACCRUE TO THE CREDIT OF EACH SPECIAL FUND OF THE STATE FOR 1967-1968 ANSWER(3): NEGATIVE QUESTION(4): IN CALCULATING A THREE YEAR AVERAGE APPLICABLE TO THE GENERAL REVENUE FUND, WAS THE BOARD OF EQUALIZATION AUTHORIZED TO USE 1964, 1965 AND 1966 GENERAL REVENUE FUND COLLECTIONS TOTALS DIFFERENT FROM THE TOTALS SHOWN FOR THE SAME YEARS ON THE PERMANENT RECORDS OF THE STATE TREASURER AND THE DIRECTOR OF STATE FINANCE? ANSWER(4): AFFIRMATIVE QUESTION(5): WAS THE BOARD OF EQUALIZATION AUTHORIZED TO MAKE AND FILE AN "ESTIMATE" OF A THREE YEAR AVERAGE APPLICABLE TO A GENERAL REVENUE FUND ESTIMATE OF REVENUES SO ACCRUE TO THE CREDIT OF SUCH FUND FOR FISCAL YEAR 1967-1968? ANSWER(5): AFFIRMATIVE QUESTION(6): DO THE ESTIMATES MADE AND FILED BY THE STATE BOARD OF EQUALIZATION WITH ME AS SPEAKER OF THE HOUSE OF REPRESENTATIVES AS THE CONVENING OF THE 1967 LEGISLATIVE SESSION, COMPLY WITH THE PROVISIONS OF ARTICLE X, SECTION23 OF THE OKLAHOMA CONSTITUTION? ANSWER(6): NEGATIVE QUESTION(7): IF THE ESTIMATES MADE AND FILED BY THE STATE BOARD OF EQUALIZATION WITH ME AS SPEAKER OF THE HOUSE OF REPRESENTATIVES AT THE CONVENING OF THE 1967 LEGISLATIVE SESSION DO NOT COMPLY WITH THE PROVISIONS OF ARTICLE X, SECTION 23 IS IT NOW THE DUTY OF THE LEGISLATURE TO MAKE ESTIMATE PURSUANT TO THE PROVISIONS OF SAID ARTICLE X, SECTION 23? ANSWER(7): IT IS THE DUTY OF THE LEGISLATURE TO MAKE ESTIMATES PURSUANT TO THE PROVISIONS OF ARTICLE X, SECTION 23 HOWEVER, IN MAKING SUCH ESTIMATE, THE LEGISLATURE IS BOUND BY THE SAME RULES WHICH BOUND THE STATE BOARD OF EQUALIZATION WHEN SUCH BOARD ADOPTED ITS PURPORTED ESTIMATES; THE LEGISLATURE COULD NO MORE EXCEED THE THREE YEAR AVERAGE REVENUE THAN COULD THE BOARD. THE USE OF ANY METHOD IN ARRIVING AT THE THREE YEAR AVERAGE WHICH INCLUDES THE ACCRUED REVENUES FOR AN EXTRA MONTH, THIRTY-SEVEN (37) RATHER THAN THIRTY-SIX (36) MONTHS WOULD, WITHOUT QUESTION, VIOLATE THE PROVISIONS OF ARTICLEX, SECTION 23 OF THE OKLAHOMA CONSTITUTION.  CITE: OPINION NO. 66-249, 62 O.S. 7.1 [62-7.1], 68 O.S. 4 [68-4] (W. J. MONROE)